In Prohibition. This cause
originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that the peremptory writ of prohibition be, and the same is hereby, denied, effective January 24, 1994.
F.E. Sweeney and Pfeifer, JJ., dissent.
Upon consideration of relators’ requests for alternative and temporary writs,
IT IS ORDERED by the court that requests for alternative and temporary writs be, and the same are hereby, denied, effective January 24, 1994.